

115 HR 7492 IH: To designate all of Puerto Rico as an opportunity zone.
U.S. House of Representatives
2020-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7492IN THE HOUSE OF REPRESENTATIVESJuly 6, 2020Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo designate all of Puerto Rico as an opportunity zone.1.All of Puerto Rico designated as an opportunity zone(a)In generalSection 1400Z–1(b)(3) is amended by striking that is a low-income community shall be deemed to be certified and designated as a qualified opportunity zone, effective on the date of the enactment of Public Law 115–97 and inserting shall be deemed to be certified and designated as a qualified opportunity zone.(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019. 